Citation Nr: 1530477	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  08-37 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for pernicious anemia and vitamin B-12 deficiency.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1978 to June 1985. 

This matter comes before the Board of Veterans' Appeals (Board) following a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Veteran testified before a Decision Review Officer (DRO) at a hearing at the RO in February 2009.  A transcript of the hearing has been associated with the Veteran's claims file.  (Although an earlier request had been made for a Board hearing, when the Veteran appeared for the DRO hearing he withdrew his request for a Board hearing.)

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The Board notes this appeal originally included entitlement to service connection for membranous glomerulonephritis (claimed as renal failure) and for myopathy of the right and left lower and upper extremities with spasms and muscle twitching (claimed as tenonsynovitis/muscle disorder); however, these issues were granted in rating decisions of February and March 2015, and as such, are no longer on appeal.

In July 2011, the Board remanded this claim for additional development. Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for pernicious anemia and vitamin B-12 deficiency, claiming that his current diagnosis is related to the ibuprofen prescribed for his service-connected left shoulder disability.  

 Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist the claimant in obtaining the evidence needed to substantiate a claim.  38 U.S.C.A. § 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Board is required to consider all issues raised either by the claimant or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran was afforded a VA examination in September 2009.  See September 2009 VA examination.  The examiner diagnosed the Veteran with pernicious anemia and opined that it is less likely than not that the Veteran's current disorder disorder is related to his use of ibuprofen for his service-connected left shoulder disability.  Id.  The examiner explained that pernicious anemia is "thought to result from an autoimmune attack on gastric intrinsic factor interfering with absorption and binding of B-12" or from "inadequate dietary intake."  Id.  

The Board finds this opinion to be inadequate.  The examiner did not offer an opinion regarding whether the Veteran's pernicious anemia is aggravated by his ibuprofen use for his service connected left-shoulder disability.  This is significant because in El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disorder was aggravated by a service-connected disability.  Therefore, the Board finds that an additional VA opinion is necessary that discusses whether the Veteran's current disorder is aggravated by his ibuprofen use for his left shoulder disability. 

A medical opinion should also be obtained regarding whether the Veteran's pernicious anemia is proximately due to or aggravated by his service-connected membranous glomerulonephritis (claimed as renal failure).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file all updated treatment records.
 
2. Obtain an addendum opinion regarding the Veteran's pernicious anemia and vitamin B-12 disorder.  If deemed necessary by the examiner, afford the Veteran a VA examination for pernicious anemia and vitamin B-12 disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

 a) that the Veteran's pernicious anemia and vitamin B-12 disorder began during service, or is causally or etiologically due to symptoms experienced during service; AND,

b) that the Veteran's pernicious anemia and vitamin B-12 disorder is proximately due to or aggravated (beyond natural progression) by his service-connected left shoulder disability ibuprofen treatment; AND

c) that the Veteran's pernicious anemia and vitamin B-12 disorder is proximately due to or aggravated (beyond natural progression) by his service-connected membranous glomerulonephritis (claimed as renal failure).

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review. The examiner must state in the examination report that the claims folder has been reviewed.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




